Case 1:18-cv-00456-LEK-KJM Document 35 Filed 06/16/20 Page 1 of 5   PageID #: 322



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  JERALD GRAHAM; EILEEN D. HINES,         CIV. NO. 18-00456 LEK-KJM
  A MARRIED COUPLE,

                    Plaintiffs,

        vs.

  WILMINGTON SAVINGS FUND SOCIETY,
  FSB, D/B/A/ CHRISTIANA TRUST,
  NOT INDIVIDUALLY BUT AS TRUSTEE
  FOR PRETIUM MORTGAGE ACQUISITION
  TRUST,

                    Defendant.


                   ORDER DISMISSING CASE WITH PREJUDICE

              Pro se Plaintiffs Jerald Graham and Eileen D. Hines

  (“Plaintiffs”) filed their “Complaint (Claim) for Fraud Denial

  of Rights” (“Complaint”) on November 20, 2018.          [Dkt. no. 1.]

  On October 30, 2019, Defendant Wilmington Savings Fund Society,

  FSB, doing business as Christiana Trust, not individually but as

  Trustee for Pretium Mortgage Acquisition Trust (“Wilmington”),

  filed its Motion for Summary Judgment, and the Court issued its

  Order Granting in Part and Denying in Part Defendant’s Motion

  for Summary Judgment on May 20, 2020 (“5/20/20 Order”).           [Dkt.

  nos. 19, 31.]    All of Plaintiffs’ claims in the Complaint were

  resolved in the 5/20/20 Order, either by dismissal with

  prejudice or summary judgment in favor of Wilmington, except for
Case 1:18-cv-00456-LEK-KJM Document 35 Filed 06/16/20 Page 2 of 5   PageID #: 323



  the portion of Count II alleging a wrongful foreclosure claim.

  That claim was dismissed without prejudice, and Plaintiffs were

  allowed to file an amended complaint to try to cure the defects

  in their wrongful foreclosure claim.        The deadline for

  Plaintiffs to file their amended complaint was June 10, 2020.

  [5/20/20 Order at 24-25.]      Plaintiffs were warned that, if they

  failed to file an amended complaint by June 10, 2020, their

  wrongful foreclosure claim would be dismissed with prejudice, a

  final judgment would be entered in favor of Wilmington, and the

  case would be closed.     [Id. at 24.]

             As of the date of this Order, Plaintiffs have not

  filed an amended complaint.      On June 10, 2020, Plaintiffs filed

  a document titled “Plaintiffs’ Memorandum to the Court’s

  Decision on Defendant’s Motion for Summary Judgment”

  (“Plaintiff’s 6/10/20 Memorandum”), and Wilmington filed a

  response to Plaintiff’s 6/10/20 Memorandum on June 12, 2020.

  [Dkt. nos. 33, 34.]     Plaintiffs appear to argue their deadline

  to file their amended complaint should be extended for an

  unspecified amount of time because of an unspecified case

  pending before the Hawai`i Supreme Court, which they argue

  “likely will be highly favorable to Plaintiffs’ position.”

  [Pltfs.’ 6/10/20 Mem. at 5.]

             Because Plaintiffs have not filed an amended

  complaint, nor have they established good cause warranting an

                                       2
Case 1:18-cv-00456-LEK-KJM Document 35 Filed 06/16/20 Page 3 of 5   PageID #: 324



  extension of the June 10, 2020 deadline, this Court has the

  discretion to dismiss the Complaint with prejudice.          See Yourish

  v. Cal. Amplifier, 191 F.3d 983, 988 (9th Cir. 1999) (holding

  that the plaintiff’s failure to comply with a minute order

  setting forth the deadline to file the amended complaint gave

  the district court the discretion to dismiss the case under Fed.

  R. Civ. P. 41(b)).1     After weighing the five dismissal factors

  set forth in Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th

  Cir. 2011),2 this Court finds that the public interest in the

  expeditious resolution of this litigation and this Court’s

  interest in managing the docket strongly outweigh the policy

  favoring disposition of Plaintiffs’ wrongful foreclosure claim

  on the merits.    Moreover, Wilmington will not be prejudiced by

  the dismissal with prejudice because: the Court has made


       1 Fed. R. Civ. P. 41(b) states, in pertinent part: “If the
  plaintiff fails to prosecute or to comply with these rules or a
  court order, a defendant may move to dismiss the action or any
  claim against it.”

       2   The Ninth Circuit has

              identified five factors that a district court
              must consider before dismissing a case . . . :
              (1) the public’s interest in expeditious
              resolution of litigation; (2) the court’s need to
              manage its docket; (3) the risk of prejudice to
              the other party; (4) the public policy favoring
              the disposition of cases on their merits; and
              (5) the availability of less drastic sanctions.

  Dreith, 648 F.3d at 788 (citations and quotation marks omitted).


                                       3
Case 1:18-cv-00456-LEK-KJM Document 35 Filed 06/16/20 Page 4 of 5   PageID #: 325



  substantive rulings on all of the other claims in this case; the

  Court has made a preliminary ruling on the merits of Plaintiffs’

  wrongful foreclosure claim; and allowing Plaintiffs’ wrongful

  foreclosure claim to remain pending under the circumstances of

  this case would be more prejudicial to Wilmington than dismissal

  with prejudice.    Further, there are no less drastic alternatives

  available at this time.

             The wrongful foreclosure claim in Plaintiffs’

  Complaint, which this Court previously dismissed without

  prejudice, is HEREBY DISMISSED WITH PREJUDICE.          This Court

  DIRECTS the Clerk’s Office to enter final judgment and close the

  case on July 1, 2020, unless Plaintiff files a timely motion for

  reconsideration of this Order as provided for in the Local Rules

  of Practice for the United States District Court for the

  District of Hawaii.     The Clerk’s Office is also DIRECTED to

  enter the final judgment using the district court’s standard

  judgment form.

             In light of this Order, the proposed Judgment that

  Wilmington submitted to the Court on June 12, 2020 is REJECTED.

             IT IS SO ORDERED.




                                       4
Case 1:18-cv-00456-LEK-KJM Document 35 Filed 06/16/20 Page 5 of 5   PageID #: 326



             DATED AT HONOLULU, HAWAII, June 16, 2020.




  JERALD GRAHAM, ET AL. VS. WILMINGTON SAVINGS FUND SOCIETY, FSB,
  D/B/A/ CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR
  PRETIUM MORTGAGE ACQUISITION TRUST; CV 18-00456 LEK-KJM; ORDER
  DISMISSING CASE WITH PREJUDICE


                                       5
